EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Santiago Medina, President, Chief Executive Officer and Chief Financial Officer of Palmdale Executive Homes, Corp., hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the annual report on Form 10-K of Palmdale Executive Homes, Corp. for the year ended December 31, 2011 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Palmdale Executive Homes, Corp. Date: April 16, 2012 By: /s/ Santiago Medina Santiago Medina, President and Treasurer (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer)
